In a probate proceeding to settle the account of Anthony Mastroianni as administrator of the estate of Rodney T. Wood, the objectants appeal from an order of the Surrogate’s Court, Suffolk County (Snellenburg, S.), dated October 31, 1994, which granted the petitioner’s motion pursuant to CPLR 3211 (a) (5) to dismiss the objections.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Surrogate’s Court that its prior determination dated September 21, 1992, is the law of the case (see, e.g., Matter of Dondi v Jones, 40 NY2d 8; Teller v Bill Hayes, Ltd., 213 AD2d 141; 1 Carmody-Wait 2d, NY Prac § 2:257) and, *639therefore, the petitioner’s motion to dismiss the objections to the accounting was properly granted.
The objectants’ remaining contentions are without merit. Rosenblatt, J. P., Miller, Pizzuto and Goldstein, JJ., concur.